DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 18 recites the limitation "said closed conditions" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 7, 13, 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Colton (US 2,751,687) in view of Leuenberger et al. (US 2003/0000228 A1).
.  	Colton discloses a process line (Fig. 1) for the production of freeze-dried particles under end-to-end closed conditions suitable for the production of pharmaceuticals, wherein said closed conditions include at least one of protecting sterility of the product and containment of the product (col. 1, lines 15-39), the process line comprising: a particle generator 10 for producing frozen particles under said closed conditions (Fig. 1, col. 3, lines 60-63, col. 4, lines 22-35); a freeze-dryer 13 for producing freeze-dried particles under said closed conditions (Fig. 1, col. 6, lines 39-55); the freeze-dryer 13 comprising a vacuum chamber 49 housing a particle carrier 14,15 for receiving the frozen particles (Fig. 1); and a transfer section 32/33, 34/35, 39/40 for product transfer between the particle generator 10 and the freeze-dryer 13, wherein said transfer section 32/33, 34/35, 39/40 is adapted to be cooled (transfer section 32/33, 34/35, 39/40 is adapted to be cooled by the frozen pellets), wherein for the production of the freeze-dried particles under said closed conditions: the particle generator 10 is adapted for operation under said closed conditions (Fig. 1, while valves 36/37 are closed); the vacuum chamber 49 is adapted for operation under said closed conditions (Fig. 1, col. 6, lines 39-44), and the transfer section 32/33, 34/35, 39/40 is adapted for protecting a sterile product flow, and to operatively separate the freeze-dryer 13 and the particle generator 10 from each other such that at least a first one of the freeze-dryer 13 and the particle generator 10 is operable under closed conditions separately from a second one of the freeze-dryer 13 and the particle generator 10 (Fig. 1, air lock valves 36, 37, 42, 43, 54, 59, 60, 90, 92 provide closed conditions).  Wherein the transfer section 34, 35 comprises a mechanical component 36, 37, 42, 43 for operatively separating the freeze-dryer 13 and the particle generator 10 from each other (Fig. 1), the mechanical component 36, 37, 42, 43 comprising a component selected from a group consisting of a valve, a vacuum lock, and a sealing component (Fig. 1, Col. 6, lines 16-21, air lock valves 36, 37, 42, 43).  Wherein the mechanical component comprises a vacuum-tight valve (air lock valves 36, 37, 42, 43 are considered as vacuum-tight valve).  Wherein the frozen particles are guided through the transfer section 34, 35 by at least one of: gravity transfer, an auger-based conveyance mechanism, a pressure-based conveyance mechanism, and a pneumatic-based conveyance mechanism (Fig. 1 shows a gravity transfer). Wherein a second transfer section 88, 89 is provided for a product transfer from the freeze-dryer 13 to a separate component 99 of the process line for discharging the freeze-dried particles (Fig. 1).  The process line of Colton as above includes all that is recited in claims except for wherein the transfer section comprises a double wall structure including: an outer wall; and an inner wall with a temperature-controllable inner wall surface; the outer wall being hermetically closed, and the inner wall comprising one of a funnel, a tube, and a pipe as a guiding component for the frozen particles; wherein the inner wall is actively cooled during at least a product transfer via the transfer section.  Leuenberger et al. teach a process line for the production for freeze-dried particles comprising at least one transfer section 53 for a product transfer between a particle generator 11 and a freeze-dryer 12, wherein said transfer section 53 is adapted to be cooled (by frozen particles 131), wherein the transfer section 53 comprising a double wall structure including: an outer wall 60; and an inner wall 59 with a temperature-controllable inner wall surface (Fig. 1, paragraph [0030], the wall surface of metallic pipe 59 is temperature-controllable); the outer wall 60 being hermetically closed (Fig. 1), and the inner wall 59 comprising one of a funnel, a tube, and a pipe as a guiding component for the frozen particles 131 (Fig. 1); wherein the inner wall 59  is actively cooled during at least a product transfer via the transfer section 53 (inner wall 59 is actively cooled by frozen particles 131).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the process line of Colton to provide the transfer section with a double wall structure including an outer wall and an inner wall with a temperature-controllable inner wall surface; the outer wall being hermetically closed, and the inner wall comprising one of a funnel, a tube, and a pipe as a guiding component for the frozen particles; wherein the inner wall is actively cooled during at least a product transfer via the transfer section as taught by Leuenberger et al. in order to maintain the temperature of the particles during transfer below the eutectic temperature.  
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Colton (US 2,751,687) in view of Leuenberger et al. (US 2003/0000228 A1) as applied to claim 1 as above, and further in view of Carson et al. (US 2008/0142166 A1).
 	The process line of Colton as modified by Leuenberger et al. as above includes all that is recited in claim 4 except for the particle carrier comprises one or more vibrating trays for receiving the frozen particles as bulkware. Carson et al. discloses a process line for the production of freeze-dried particles comprising a vacuum chamber 28 housing a particle carrier 29, wherein the particle carrier 29 comprises one or more vibrating trays for receiving the frozen particles as bulkware (paragraph [0198]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify particle carrier of the process line of Colton to include one or more vibrating trays for receiving the frozen particles as bulkware as taught by Carson et al. in order to enhance the heat transfer characteristics and allow for a more uniform and controlled drying. 
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 
Colton (US 2,751,687) in view of Leuenberger et al. (US 2003/0000228 A1) as applied to claim 

1 as above, and further in view of Ringstrom (US 2008/0000362).

 	The process line of Colton as modified by Leuenberger et al. as above includes all that is recited in claim 8 except for the transfer section comprises access points for cleaning/sterilization medium.  Ringstrom discloses a process line (Fig. 1) is cleanable in lace (“CiP”) and /or Sterilizable in place (“SiP”) (paragraph [0023]). The CiP/SiP system comprises access points comprising nozzles 27 for introduction of a cleaning medium and/or a sterilization medium (paragraph [0023]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify the process line of Colton to include CiP/SiP system with access point for nozzle to introduce a cleaning medium and/or sterilization medium to the transfer section of the process line as taught by Ringstrom in order to clean and/or sterilize the transfer section of the process line. 
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Colton (US 2,751,687) in view of Leuenberger et al. (US 2003/0000228 A1) as applied to claim 1 as above, and further in view of Ogata et al. (US 2010/0107437 A1).
 	The process line of Colton as modified by Leuenberger et al. as above includes all that is recited in claim 14 except for the particle carrier comprises one or more stationary trays for receiving the frozen particles. Ogata et al. discloses a process line for the production of freeze-dried particles comprising a vacuum chamber 11 housing a particle carrier 16 (Fig. 1), wherein the particle carrier comprises one or more stationary trays for receiving the frozen particles (paragraph [0065]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify particle carrier of the process line of Colton to include one or more stationary trays for receiving the frozen particles as taught by Ogata et al. in order to enhance the heat transfer characteristics and allow for a more uniform and controlled drying. 
Claims 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Colton (US 2,751,687)  in view of Leuenberger et al. (US 2003/0000228 A1) as applied to claim 1 as above, and further in view of Levinson et al. (US 2,445,120).
 	The process line of Colton as modified by Leuenberger et al. as above includes all that is recited in claims 15-16 except for the vacuum chamber comprises a temperature-controllable inner wall surface; the vacuum chamber comprises a double-walled housing. Levinson et al. discloses a vacuum chamber 10 (Fig. 1, col. 3, lines 28-29) comprises a temperature-controllable inner wall surface (Fig. 1, col. 3, lines 6-10, temperature of inner wall surface of chamber 10 is controlled by refrigerating fluid); the vacuum chamber 10 comprises a double-walled housing (Fig. 1, col. 3, lines 6-7). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify vacuum chamber of the process line of Colton to include a double-walled housing with a temperature-controllable inner wall surface as taught by Levinson et al. in order to conserve energy. 

Terminal Disclaimer
The terminal disclaimer filed on 3/23/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10527350 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant’s arguments, see pages 9-16 of remarks, filed 3/23/2022, with respect to the rejection(s) of claim(s) 1-3, 5-7, 13, 17-24 under 35 U.S.C. 112, 102, 103 & double patenting have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found reference to Leuenberger et al. (US 2003/0000228 A1), see rejections above for details.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL G HOANG can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jessica Yuen/
Primary Examiner
Art Unit 3762



JY